FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KRISTIN M. PERRY ; SANDRA B.             No. 10-16696
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO ,                                  D.C. No.
                Plaintiffs-Appellees,    3:09-cv-02292-
                                             VRW
CITY AND COUNTY OF SAN
FRANCISCO ,
      Intervenor-Plaintiff-Appellee,

                  v.

EDMUND G. BROWN , JR., in his
official capacity as Governor of
California; KAMALA D. HARRIS, in
her official capacity as Attorney
General of California; MARK B.
HORTON , in his official capacity as
Director of the California
Department of Public Health & State
Registrar of Vital Statistics; LINETTE
SCOTT , in her official capacity as
Deputy Director of Health
Information & Strategic Planning for
the California Department of Public
Health; PATRICK O’CONNELL, in his
official capacity as Clerk-Recorder
for the County of Alameda; DEAN C.
2                      PERRY V . BROWN

LOGAN , in his official capacity as
Registrar-Recorder/County Clerk for
the County of Los Angeles,
                           Defendants,

HAK-SHING WILLIAM TAM ,
           Intervenor-Defendant,

                 and

DENNIS HOLLINGSWORTH ; GAIL J.
KNIGHT ; MARTIN F. GUTIERREZ;
MARK A. JANSSON ;
PROTECT MARRIAGE.COM - YES ON 8,
A PROJECT OF CALIFORNIA
RENEWAL, as official proponents of
Proposition 8,
  Intervenor-Defendants-Appellants.



KRISTIN M. PERRY ; SANDRA B.             No. 11-16577
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO ,                                  D.C. No.
                Plaintiffs-Appellees,    3:09-cv-02292-
                                               JW
CITY AND COUNTY OF SAN
FRANCISCO ,
      Intervenor-Plaintiff-Appellee,        ORDER

                  v.

EDMUND G. BROWN , JR., in his
official capacity as Governor of
                    PERRY V . BROWN      3

California; KAMALA D. HARRIS, in
her official capacity as Attorney
General of California; MARK B.
HORTON , in his official capacity as
Director of the California
Department of Public Health & State
Registrar of Vital Statistics; LINETTE
SCOTT , in her official capacity as
Deputy Director of Health
Information & Strategic Planning for
the California Department of Public
Health; PATRICK O’CONNELL, in his
official capacity as Clerk-Recorder
for the County of Alameda; DEAN C.
LOGAN , in his official capacity as
Registrar-Recorder/County Clerk for
the County of Los Angeles,
                           Defendants,

HAK-SHING WILLIAM TAM ,
           Intervenor-Defendant,

                 and

DENNIS HOLLINGSWORTH ; GAIL J.
KNIGHT ; MARTIN F. GUTIERREZ;
MARK A. JANSSON ;
PROTECT MARRIAGE.COM - YES ON 8,
A PROJECT OF CALIFORNIA
RENEWAL, as official proponents of
Proposition 8,
  Intervenor-Defendants-Appellants.
4                  PERRY V . BROWN

                  Filed June 28, 2013

    Before: Stephen Reinhardt, Michael Daly Hawkins,
           and N. Randy Smith, Circuit Judges.


                       ORDER

   The stay in the above matter is dissolved effective
immediately.